Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 16, 2015

                                       No. 04-14-00110-CV

                                     Mary MOCZYGEMBA,
                                           Appellant

                                                 v.

                     Thomas J. MOCZYGEMBA and Harry Lee Moczygemba,
                                      Appellees

                    From the 218th Judicial District Court, Wilson County, Texas
                                Trial Court No. 12-10-0573-CVW
                            Honorable Donna S. Rayes, Judge Presiding


                                          ORDER
Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

           Appellant Mary Moczygemba’s Motion for En Banc Reconsideration is DENIED.



                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of June, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court